Stockton, J:
The first motion for a continuance was properly overruled. The affidavit on which it was founded, although it states the names, does not state the residence of the absent witnesses, whose testimony was desired; nor does it state, with sufficient particularity, the facts expected to be proved by them ; nor that the defendant knew of no other witness by whom such facts could be fully proved.
*424The second motion for a continuance was overruled, for the reason that the counsél for the state stipulated to admit, that the witnesses, if present, would swear to the facts stated in the affidavit, so far as the same were relevant. Code, sec. 1767.
The challenge to the juror, Eads, for bias, Avas properly disalloAved by the court. It did not appear that he had formed or expressed an unqualified opinion, or belief as to the guilt or innocence of the defendant. The juror stated he had not formed an unqualified opinion'; that if Avliat he had heard should be proved upon the trial, he had an opinion made up ; but that he thought he had no prejudice or bias to prevent him from hearing the evidence, and giving a verdict in accordance with the law and the testimony. State v. Hinkle, 6 Iowa, 380.
The affidavit in support of the motion for a continuance, could be read to the jury, for the purpose of proving such facts only, as the absent Avitness Avould have been permitted to testify to, if present, and examined on the trial. The defendant, by embodying improper and irrelevant matter in his affidavit, could not require the prosecution to admit, in order to obviate a continuance, that the Avitness, if present, would swear to such improper and irrelevant matter. The state Avill be understood as admitting, that the Avitness would swear to such facts only, stated in the affidavit, as were material and proper to be given in evidence. The court, therefore, properly refused to permit the defendant to read to the jury, on the trial, those portions of the affidavit in Avhich he stated that he expected to prove by the absent witnesses, that the prosecuting witness was “ a man of notorious bad character; that he was reputed a horse-thief; and that he had recently been under such a charge in Davis county.” The character of the witness could be impeached by general evidence only, as to his reputation for veracity, and not by proof of particular facts, nor by proof as to his general moral character. 1 Greenl. Ev., sec. 461; *4251 Stark. Ev., 182 ; Carter v. Cavenaugh, 1 G. Greene, 171.
Tire fifth assignment of error is entirely too vague, and does not point out with any reasonable clearness, the objections taken by the defendant to the instructions given and refused. Where the nature of the case will admit of it, the assignment of error must be so explicit as to direct the attention of the court to the particular portion of the charge of the court objected to. It cannot be expected that the court will wade through a mass of instructions, to hunt up errors in the record, not plainly pointed out by the party, and but vaguely insinuated by his assignment.
The motion for a new trial was based upon the refusal of the court to grant a continuance, and upon the giving, and refusing to give, the instructions asked. As no new question is made not raised in the other asignments of error, the matter embraced in the sixth assignment may be considered as disposed of by what has already been said.
Judgment affirmed.